                                           1   SUSAN S. MUCK (CSB No. 126930)
                                               smuck@fenwick.com
                                           2   CATHERINE KEVANE (CSB No. 215501)
                                               ckevane@fenwick.com
                                           3   KATHERINE A. MARSHALL (CSB No. 327042)
                                               kmarshall@fenwick.com
                                           4   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           5   San Francisco, CA 94104
                                               Telephone:     415.875.2300
                                           6   Facsimile:     415.281.1350

                                           7   Attorney for Defendants Zuora, Inc.,
                                               Tien Tzuo, and Tyler Sloat
                                           8

                                           9                                  UNITED STATES DISTRICT COURT

                                          10                             NORTHERN DISTRICT OF CALIFORNIA

                                          11                                     SAN FRANCISCO DIVISION

                                          12   CASEY ROBERTS, Individually and on             Case No.: 3:19-cv-03422-SI
F ENWICK & W EST LLP




                                               Behalf of All Others Similarly Situated,
                       ATTORNEYS AT LAW




                                          13                                                  DEFENDANTS’ STATEMENT OF
                                                                 Plaintiff,                   RECENT DECISION IN SUPPORT OF
                                          14                                                  MOTION TO DISMISS
                                                      v.                                      CONSOLIDATED AMENDED CLASS
                                          15                                                  ACTION COMPLAINT
                                               ZUORA, INC., TIEN TZUO, and
                                          16   TYLER SLOAT,                                   Hearing Date:   April 24, 2020
                                                                                              Hearing Time:   10:00 a.m.
                                          17                     Defendants.                  Dept.:          Courtroom 1, 17th Floor
                                                                                              Judge:          Hon. Susan Illston
                                          18
                                                                                              Date Action Filed: June 14, 2019
                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                STATEMENT OF RECENT DECISION                                     Case No.: 3:19-cv-03422-SI
                                           1          Defendants Zuora, Inc., Tien Tzuo and Tyler Sloat (“Defendants”) respectfully submit this

                                           2   Statement of Recent Decision pursuant to Civil Local Rule 7-3(d)(2) in connection with their

                                           3   Motion to Dismiss Consolidated Class Action Complaint (Dkt. No. 64). Attached as Exhibit 1 is

                                           4   a true and correct copy of Lopes, et al. v. FitBit, Inc., et al., No. 18-cv-06665-JST, 2020 WL

                                           5   1465932 (N.D. Cal. Mar. 23, 2020). In this decision, which was issued after Defendants filed

                                           6   their Reply in support of the Motion (Dkt. No. 68), District Court Judge Jon S. Tigar dismissed a

                                           7   putative class action alleging securities fraud, including alleged violations of Section 10(b) of the

                                           8   Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder,

                                           9   as well as alleged violations of Section 20(a) of the Exchange Act.

                                          10          Defendants’ Motion is scheduled for hearing on April 24, 2020 at 10:00 am.

                                          11   Dated: March 30, 2020                         FENWICK & WEST LLP

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                                                 By: /s/ Katherine A. Marshall
                                                                                                     Katherine A. Marshall
                                          14
                                                                                                  Attorneys for Defendants Zuora, Inc.,
                                          15                                                      Tien Tzuo, and Tyler Sloat
                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                STATEMENT OF RECENT DECISION                     1                         Case No.: 3:19-cv-03422-SI
Exhibit 1
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)


                                                                    season with the most compelling lineup of new products than
                                                                    any previous holiday period.” Id.
                  2020 WL 1465932
    Only the Westlaw citation is currently available.
     United States District Court, N.D. California.
                                                                         2. Introduction of Flex 2 and Charge 2 Products
           STEPHEN LOPES, et al., Plaintiffs,
                           v.                                       On August 29, 2016, Fitbit introduced two new products
            FITBIT, INC., et al., Defendants.                       targeted for the holiday season, Flex 2 and Charge 2. Id. ¶¶
                                                                    4-5. During a conference call held that day, Fitbit Director
                  Case No. 18-cv-06665-JST                          of Product Marketing Melanie Chase “touted the features
                              |                                     and technical achievements of the Flex 2, including its long
                      Filed 03/23/2020                              battery life, waterproof feature and slim design.” Id. ¶ 5.
                                                                    Chase stated that the Flex 2 “represented a ‘large core and
Re: ECF No. 53
                                                                    category growth opportunity’ because of its appeal to two
                                                                    new category [sic] of users: women due to its small size
                                                                    and swimmers due to its waterproof feature.” Id. Thereafter,
     ORDER GRANTING MOTION TO DISMISS                               in a series of investor conferences in September, Fitbit’s
                                                                    Vice President of Investor Relations Brad Samson allegedly
JON S. TIGAR United States District Judge
                                                                    “reaffirmed the Company’s guidance provided on August 2,
 *1 Before the Court is Defendants’ motion to dismiss               while touting the long battery life, accuracy, and new features
Plaintiffs’ consolidated amended class action complaint. ECF        of the Flex 2. Id.
No. 53. The Court will grant the motion.
                                                                    On September 28, 2016, Pacific Crest Analyst Brad Erickson
                                                                    “issued a note cutting its rating on Fitbit shares to
I. BACKGROUND                                                       Underweight from Sector Weight, after his channel checks
                                                                    showed that the Fitbit’s Charge 2, which had started shipping
   A. Factual Background                                            mid-September 2016, had too much accumulated inventory.”
Defendant Fitbit, Inc. (“Fitbit” or “Company”) manufactures         Id. ¶ 121. During an October 6, 2016 episode of the Mad
wearable fitness-tracking devices which “purport to monitor         Money cable new program, an interviewer asked Defendant
a user’s fitness level by tracking daily activities, such as        Park, “Can I trust channel checks versus what ultimately
heart beat, steps taken, pace, distance traveled, calories          the results will be?” Id. ¶ 123. Park responded, “You know,
burned, stars climbed, and time spent in sleep.” ECF No.            without knowing how that analyst did the channel checks I
51 ¶ 2. Defendant James Park co-founded Fitbit and is the           can’t really say, but what I can say is: Look, we just started
Company’s President, Chief Executive Officer, and Chairman          shipping the product. I mean Fitbit Charge 2 is the number
of the Board of Directors. Id. ¶ 33. Defendant William Zerella      one bestselling fitness tracker on Amazon.” Id.
was Fitbit’s Chief Financial Officer during the putative class
period. Id. ¶ 34.

                                                                             3. November 2, 2016 Revised Guidance

                1. August 2, 2016 Guidance                           *2 On November 2, 2016, Fitbit lowered its full-year
                                                                    revenue guidance from between $2.5 billion and $2.6 billion
On August 2, 2016, the beginning of the putative class period,      to between $2.320 billion and $2.345 billion. Id. ¶ 131.
Fitbit announced earnings projections of “$2.5 to $2.6 billion      Fitbit also lowered its fourth quarter guidance from the “$985
revenue for fiscal [year] 2016.” Id. ¶ 4. During an earnings call   million guidance previously implied on August 2” to a range
held that day, Defendant Zerella stated that Fitbit “expect[ed]     between $725 and $750 million. Id. ¶ 13. Following this news
to start refilling the channel in the latter part of Q3 2016        “Fitbit’s common stock fell $4.30 per share, or 33.6%, to close
in connection with new products for the holidays.” Id. ¶ 47.        on November 3, 2016 at $8.51 per share, on unusually heavy
Zerella also noted that Fitbit “remain[ed] optimistic for the       trading volume.” Id. ¶ 14.
second half of the year” and “expect[ed] to enter the holiday



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)


                                                                    subject to material dispute, cited by the defendant.” 15 U.S.C.
                                                                    § 78u–5(e). “If a plaintiff fails to attach to the complaint
             4. January 30, 2017 Press Release
                                                                    the documents on which it is based, defendant may attach
On January 30, 2017, Fitbit lowered its full-year 2016              to a Rule 12(b)(6) motion the documents referred to in the
guidance for revenue growth to “approximately 17% from the          complaint to show that they do not support plaintiff’s claim.”
previous forecasted growth of 25% to 26%.” Id. ¶ 20 (internal       In re Silicon Storage Technology, Inc., No. C 05-0295 PJH,
quotation marks omitted). The Company also “lowered its             2006 WL 648683, at *2 (N.D. Cal. March 10, 2006) (citing
fourth quarter revenue guidance from $725-$750 to $572-             Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir.
$580 million.” Id. (internal quotation marks omitted). “On          2001)).
this news, Fitbit’s common stock declined by $1.15 per share,
or 15.95%, to close on January 30, 2017 at $6.06 per share,         In addition, a Court may take judicial notice of matters in the
on unusually heavy trading volume.” Id. ¶ 21.                       public record. Federal Rule of Evidence 201(b) provides: a
                                                                    “judicially noticed fact must be one not subject to reasonable
                                                                    dispute in that it is either: (1) generally known within the
  B. Procedural History                                             territorial jurisdiction of the trial court; or (2) capable of
On November 1, 2018, Plaintiff Stephen Lopes brought this           accurate and ready determination by resort to sources whose
securities class action on behalf of a class consisting of all      accuracy cannot reasonably be questioned.”
those who purchased Fitbit securities between August 2, 2016
and January 30, 2017 (the “Class Period”). ECF No. 1 ¶               *3 Defendants ask the Court to take judicial notice of
33; ECF No. 51 ¶ 1. On April 30, 2019, this action was              several categories of documents, most of which are SEC
consolidated with the substantially similar case Patti v. Fitbit,   filings and transcripts of earnings calls and analyst reports
Inc., No. 5:18-cv-06922-LHK (N.D. Cal.). ECF No. 50.                on which Plaintiffs rely in the Complaint. ECF No. 54 at
Plaintiffs filed a consolidated amended class action complaint      2-6. Plaintiffs do not oppose Defendants’ request for judicial
(“Complaint”) on June 24, 2019. ECF No. 51. The Complaint           notice. 1 Because the documents are matters of public record,
seeks to recover damages caused by Defendants alleged               documents on which the complaint necessarily relies, or
violations of §§ 10(b) and 20(a) of the Securities Exchange         capable of determination by sources whose accuracy may
Act of 1934 and Rule 10b-5 promulgated thereunder. ECF No.          not reasonably be questioned, the Court grants Defendants’
51 ¶ 1.                                                             unopposed request for judicial notice.

On August 23, 2019, Defendants filed a motion to dismiss            1      Plaintiffs “do not oppose the request for judicial notice
Plaintiffs’ consolidated class action complaint. ECF No. 53.
                                                                           to the extent that the Court only takes notice that those
Plaintiffs filed an opposition on October 22, 2019. ECF No.
                                                                           documents exist and what those documents say, but not
57. Defendants filed their reply on December 6, 2019. ECF
                                                                           for the truth of the factual matters stated therein.” ECF
No. 59.                                                                    No. 57 at 10 n.1.


                                                                    IV. LEGAL STANDARD
II. JURISDICTION
This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and           A. The Dual Pleading Requirements
15 U.S.C. § 78aa.                                                   Section 10(b) of the Securities Exchange Act of 1934
                                                                    prohibits any act or omission resulting in fraud or deceit
                                                                    in connection with the purchase or sale of any security.
III. REQUEST FOR JUDICIAL NOTICE
                                                                    To establish a violation of Section 10(b), a plaintiff must
In ruling on a 12(b)(6) motion to dismiss, the Court “must
                                                                    plead: (1) a material misrepresentation or omission made
consider ... documents incorporated into the complaint by
                                                                    by the defendant; (2) scienter; (3) a connection between
reference, and matters of which a court may take judicial
                                                                    the misrepresentation or omission and the purchase or sale
notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551
                                                                    of a security; (4) reliance; (5) economic loss; and (6) loss
U.S. 308, 322 (2007). “On any motion to dismiss based [on
                                                                    causation. See Stoneridge Inv. Partners, LLC v. Sci.-Atlanta,
the safe harbor of the PSLRA], the court shall consider any
                                                                    552 U.S. 148, 157 (2008).
statement cited in the complaint and any cautionary statement
accompanying the forward-looking statement, which are not


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)


On a motion to dismiss, the Court accepts the material               Signal Tech., Inc., 527 F.3d 982, 985 (9th Cir. 2008) (internal
facts alleged in the complaint, together with reasonable             quotation marks and citation omitted).
inferences to be drawn from those facts, as true. Navarro
v. Block, 250 F.3d 729, 732 (9th Cir. 2001). However, “the            *4 A false or misleading statement or omission is material
tenet that a court must accept as true all of the allegations        if there is a “substantial likelihood that the disclosure of
contained in a complaint is inapplicable to legal conclusions”       the omitted fact would have been viewed by the reasonable
or “[t]hreadbare recitals of the elements of a cause of action,      investor as having significantly altered the ‘total mix’ of
supported by mere conclusory statements ....” Ashcroft v.            information made available.” TSC Indus., Inc. v. Northway,
Iqbal, 556 U.S. 662, 678 (2009). Moreover, while a plaintiff         Inc., 426 U.S. 438, 449 (1976). To plead materiality, a
generally need only plead “enough facts to state a claim             complaint’s allegations must “suffice to raise a reasonable
to relief that is plausible on its face” to survive a motion         expectation that discovery will reveal evidence satisfying
to dismiss, Bell Atlantic Corp. v. Twombly, 550 U.S. 544,            the materiality requirement, and to allow the court to draw
570 (2007), “[s]ecurities fraud class actions must meet the          the reasonable inference that the defendant is liable.” In re
higher, exacting pleading standards of Federal Rule of Civil         Atossa Genetics Inc Sec. Litig., 868 F.3d 784, 794 (9th Cir.
Procedure 9(b) and the Private Securities Litigation Reform          2017) (citation omitted). “Although determining materiality
Act (‘PSLRA’),” Or. Pub. Emps. Ret. Fund v. Apollo Grp.              in securities fraud cases should ordinarily be left to the
Inc., 774 F.3d 598, 604 (9th Cir. 2014).                             trier of fact, conclusory allegations of law and unwarranted
                                                                     inferences are insufficient to defeat a motion to dismiss for
Under the PSLRA and Rule 9(b), a complaint must “state with          failure to state a claim.” In re Cutera Sec. Litig., 610 F.3d
particularity facts giving rise to a strong inference that the       1103, 1108 (9th Cir. 2010) (internal quotation marks and
defendant acted with the required state of mind” with respect        citations omitted).
to each alleged false statement or omission, and “a party must
state with particularity the circumstances constituting fraud or
mistake.” 15 U.S.C. § 78u-4(b)(2)(A); Fed. R. Civ. P. 9(b); see         C. Scienter
also Or. Pub. Emps. Ret. Fund, 774 F.3d at 605. “In order to         The required state of mind under the PSLRA is a “mental state
show a strong inference of deliberate recklessness, plaintiffs       embracing intent to deceive, manipulate, or defraud.” Ernst
must state facts that come closer to demonstrating intent,           & Ernst v. Hochfelder, 425 U.S. 185, 193-94 n.12 (1976).
as opposed to mere motive and opportunity.” In re Silicon            In order to adequately establish scienter, the complaint must
Graphics Inc. Sec. Litig., 183 F.3d 970, 974 (9th Cir. 1999),        “state with particularity facts giving rise to a strong inference
abrogated on other grounds by S. Ferry LP, No. 2 v. Killinger,       that the defendant acted with the required state of mind.” 15
542 F.3d 776, 784 (9th Cir. 2008). If the complaint does not         U.S.C. § 78u-4(b)(2)(A).
satisfy the PSLRA’s pleading requirements, the Court must
grant a motion to dismiss the complaint. 15 U.S.C. § 78u-4(b)        The “strong inference” required by the PSLRA “must be more
(3)(A).                                                              than merely ‘reasonable’ or ‘permissible’ – it must be cogent
                                                                     and compelling, thus strong in light of other explanations.”
                                                                     Tellabs, 551 U.S. at 324. “A court must compare the malicious
   B. Falsity and Materiality                                        and innocent inferences cognizable from the facts pled in
The PSLRA provides that “the complaint shall specify each            the complaint, and only allow the complaint to survive
statement alleged to have been misleading, the reason or             a motion to dismiss if the malicious inference is at least
reasons why the statement is misleading, and, if an allegation       as compelling as any opposing innocent inference.” Zucco
regarding the statement or omission is made on information           Partners, LLC v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir.
and belief, the complaint shall state with particularity all facts   2009). In evaluating whether a complaint satisfies the “strong
on which that belief is formed.” 15 U.S.C. § 78u-4(b)(1)             inference” requirement, courts must undertake a two-step
(B). For statements to be actionable under the PSLRA, they           inquiry by first considering “whether any of the allegations,
must be both false or misleading and material. A statement or        standing alone, are sufficient to create a strong inference of
omission is misleading under the PSLRA and Section 10(b)             scienter,” and “if no individual allegation is sufficient, ...
of the Exchange Act “if it would give a reasonable investor          conduct[ing] a ‘holistic’ review of the same allegations to
the impression of a state of affairs that differs in a material      determine whether the insufficient allegations combine to
way from the one that actually exists.” Berson v. Applied            create a strong inference of intentional conduct or deliberate



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)


recklessness.” Curry v. Yelp Inc., 875 F.3d 1219, 1226 (9th
Cir. 2017) (citation omitted).                                     “The burden of pleading loss causation is typically satisfied
                                                                   by allegations that the defendant revealed the truth through
In the Ninth Circuit, scienter is a “mental state that not only    ‘corrective disclosures’ which ‘caused the company’s stock
covers intent to deceive, manipulate, or defraud, but also         price to drop and investors to lose money.’ ” Lloyd, 811 F.3d
deliberate recklessness.” City of Dearborn Heights Act 345         at 1209 (quoting Halliburton Co. v. Erica P. John Fund, Inc.,
Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 619    134 S. Ct. 2398, 2406 (2014)); see also Nuveen Mun. High
(9th Cir. 2017) (quoting Schueneman v. Arena Pharm., Inc.,         Income Opportunity Fund v. City of Alameda, 730 F.3d 1111,
840 F.3d 698, 705 (9th Cir. 2016)). “Deliberate recklessness       1119 (9th Cir. 2013) (“Typically, ‘to satisfy the loss causation
is an extreme departure from the standards of ordinary care[,]     requirement, the plaintiff must show that the revelation of
which presents a danger of misleading buyers or sellers that       that misrepresentation or omission was a substantial factor
is either known to the defendant or is so obvious that the actor   in causing a decline in the security’s price, thus creating an
must have been aware of it.” Webb v. Solarcity Corp., 884 F.3d     actual economic loss for the plaintiff.’ ”) (quoting McCage
844, 851 (9th Cir. 2018) (alteration and emphasis in original)     v. Ernst & Young, LLP, 494 F.3d 418, 425-26 (3d. Cir.
(quoting City of Dearborn Heights, 856 F.3d at 619). Stated        2007)). However, “[d]isclosure of the fraud is not a sine
differently, deliberate recklessness requires that an actor “had   qua non of loss causation, which may be shown even where
reasonable grounds to believe material facts existed that were     the alleged fraud is not necessarily revealed prior to the
misstated or omitted, but nonetheless failed to obtain and         economic loss.” Nuveen, 730 F.3d at 1120. “The fundamental
disclose such facts although [the actor] could have done so        inquiry before the Court remains whether there is ‘a causal
without extraordinary effort.” Police Ret. Sys. of St. Louis v.    connection between the material misrepresentation and the
Intuitive Surgical, Inc., 759 F.3d 1051, 1063 (9th Cir. 2014)      loss.’ ” Thomas v. Magnachip Semiconductor Corp., 167 F.
(citation omitted). “Facts showing mere recklessness or a          Supp. 3d 1029, 1046 (N.D. Cal. 2016) (quoting Dura Pharm.,
motive to commit fraud and opportunity to do so provide            544 U.S. at 342).
some reasonable inference of intent, but are not sufficient to
establish a strong inference of deliberate recklessness.” In re
Verifone Holdings, Inc. Sec. Litig., 704 F.3d 694, 701 (9th Cir.   V. DISCUSSION
2012).                                                             Defendants move to dismiss the Complaint, arguing that
                                                                   Plaintiffs do not plead specific facts demonstrating either (1) a
                                                                   material misrepresentation or omission, (2) a strong inference
   D. Loss Causation                                               of scienter, or (3) loss causation. ECF No. 53 at 7.
 *5 Loss causation, “i.e., a causal connection between the
material misrepresentation and the loss” experienced by the
plaintiff, is a necessary element of pleading a securities           A. Falsity and Materiality
fraud claim under Section 10(b) of the Exchange Act.               Plaintiffs allege that Defendants made numerous false or
Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 342 (2005).             misleading Class Period statements during conference calls,
The plaintiff “must demonstrate that an economic loss was          investor presentations, earnings calls, and interviews.
caused by the defendant’s misrepresentations, rather than
some other intervening event.” Lloyd v. CVB Fin. Corp., 811
F.3d 1200, 1209 (9th Cir. 2016). In other words, plaintiffs            1. Statements Regarding Flex 2 Product Features
alleging that they suffered a loss because they resold shares
at a lower price must show that the price reflects “the            Plaintiffs allege that Defendants made materially false and
earlier misrepresentation” rather than “changed economic           misleading statements regarding Flex 2 product features
circumstances, changed investor expectations, new industry-        and ability to compete in the relevant product marketplace.
specific or firm-specific facts, conditions, or other events,      Plaintiffs take issue with statements made by Director of
which taken separately or together account for some or all of      Product Marketing Melanie Chase and Vice President of
that lower price.” Dura Pharm., 544 U.S. at 343. The Ninth         Investor Relations Brad Samson during a conference call on
Circuit has held that, as with other elements of a securities      August 29, 2016 and investor presentations in September
fraud claim, plaintiffs must plead loss causation with the         2016. ECF No. 51 ¶¶ 7, 100-101, 112-120. During the
particularity required by Federal Rule of Civil Procedure 9(b).    conference call, Chase discussed Flex 2’s small size and
See Or. Pub. Emps. Ret. Fund, 774 F.3d at 605.                     “up to five days of battery life.” Id. ¶¶ 100-101. During


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)


the investor presentations, Samson described Flex 2 as a            Charge 2 during the Company’s extensive testing” and then
“waterproof product” with “at least four or five days of battery    touted the features of the Charge 2 “without disclosing these
life.” Id. ¶¶ 114-117. Plaintiffs argue that these statements       issues.” Id. ¶ 61, 110-11. However, “[t]hat a new program has
were false and/or misleading because, as of August 29, 2016,        kinks does not make a positive statement about the program
“the Company had not found or procured a battery that was           false.” In re Siebel Sys., Inc. Sec. Litig., No. C 04-0983,
small enough to make these features work.” Id. ¶ 99; see also       2005 WL 3555718, at *4 (N.D. Cal. Dec. 28, 2005); see also
id. ¶¶ 7, 102-106.                                                  Allison v. Brooktree Corp., 999 F. Supp. 1342, 1348 (S.D.
                                                                    Cal. 1998) (“In bringing any high-tech product to market,
Plaintiffs have not adequately pleaded that these statements        problems encountered in the early developmental stages are
were false or misleading. The Complaint offers minimal              the norm, not the exception.”). “If that were the case, the
evidence to support its allegations that Fitbit had not located a   federal securities laws would prevent ... companies from
small enough battery by August 29, 2016. See Bodri v. GoPro,        making any positive statements about new software.” Siebel,
252 F. Supp. 3d 912, 928 (N.D. Cal. 2017) (finding statements       2005 WL 3555718, at *4.
non-actionable where “Plaintiff does not adequately allege
that the statements [ ] were false”). Plaintiffs base their
allegations solely on Defendant Park’s statement during a
                                                                               3. Statements Expressing Optimism
November 2, 2016 earnings call that “it was incredibly
                                                                               about Fitbit’s New Product Lineup
difficult to find batteries that were small enough to fit in the
[Flex 2] device.” ECF No. 51 ¶ 106. This statement occurred         Plaintiffs challenge various statements expressing optimism
during a discussion of the scrap charges resulting from Flex        about Fitbit’s product lineup and market prospects. Plaintiffs
2’s automated production process. ECF No. 55-1 at 144.              take issue with Chase’s statements that “we believe” Flex 2
It provides no evidence that “a small enough battery was            and Charge 2 present an “incredible opportunity for core and
missing” and had not yet been sourced by August 29, 2019.           category growth.” ECF No. 51 ¶¶ 59, 101, 109, 112. They
ECF No. 51 ¶ 105-06.                                                also highlight Defendants’ statements that they “remain[ed]
                                                                    optimistic for the second half of the year,” id. ¶ 47, were
                                                                    “very optimistic looking forward,” id. ¶ 114, and “expect[ed]
   2. Statement Regarding Charge 2 Product Features                 to enter the holiday season with the most compelling lineup
                                                                    of new products than [sic] any previous holiday period.” Id.
 *6 Plaintiffs allege that Defendants “misled investors about       ¶¶ 4, 47.
the features and prospects” of the Charge 2 device. ECF No.
51 ¶¶ 8, 59-61, 107-111. In particular, Plaintiffs take issue       These statements are corporate puffery, not material
with statements made by Chase during a conference call on           misrepresentations. See Fadia v. FireEye, Inc., Case No. 5:14-
August 29, 2016 which touted the “all-day activity tracking”        cv-05204-EJD, 2016 WL 6679806, at *8 (N.D. Cal. Nov.
and “steps and distance tracking” features of the Charge 2. Id.     14, 2016) (“Puffery is an expression of opinion, while a
¶¶ 107-111. Plaintiffs argue that these statements were false       misrepresentation is a knowingly false statement of fact.”).
and/or misleading because “the product was plagued with             “In the Ninth Circuit, ‘vague, generalized assertions of
bugs and/or defects that caused statistics such as distance and     corporate optimism or statements of ‘mere puffing’ are
pace tracking to be calculated inaccurately.” Id. ¶¶ 8, 60-61,      not actionable material misrepresentations under federal
110-11.                                                             securities laws’ because no reasonable investor would rely
                                                                    on such statements.” In re Fusion-io, Inc. Sec. Litig., No. 13-
Plaintiffs have not adequately pleaded that these statements        CV-05368-LHK, 2015 WL 661869, at *14 (N.D. Cal. Feb. 12,
were false or misleading. Plaintiffs attempt to imply falsity       2015) (quoting In re Impac Mortg. Holdings, Inc. Sec. Litig.,
by noting that, although Fitbit performs “internal studies to       554 F.Supp.2d 1083, 1096 (C.D. Cal. 2008)).
extensively test the accuracy of its products,” it nevertheless
“uncovered two software bugs” after the release of Charge
2, which “caused the tracker to occasionally calculate stats
                                                                    4. Statements Regarding Revenue and Margin Guidance
like pace and distance with less precision.” ECF No. 51 ¶¶
60-61. Plaintiffs claim that it is “reasonable to infer that        Plaintiffs allege that Defendants issued false and/or
Defendants learned about the bugs and/or defects of the             misleading revenue and margin guidance on August 2, 2016


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)


and then reaffirmed this guidance during a conference call
on August 29, 2016 and investor presentations in September
2016. ECF No. 51 ¶ 4-7, 51-56, 81-97, 114-17. Fitbit’s August
                                                                                a. Forward-Looking Statements
2, 2016 earnings call provided guidance that expected revenue
for full-year 2016 would be between $2.5 and $2.6 billion.         Defendants’ August 2, 2016 “earnings projections are
Id. ¶ 4. During an August 29 conference call, Defendant            by definition forward-looking statements.” Bodri, 252 F.
Zerella stated that Fitbit was “not providing any update to        Supp. 3d at 929 (citing Cutera, 610 F.3d at 1111 (“The
guidance,” and that “everything is consistent with what we         January 31 earnings projection is by definition a forward-
talked about on the last earnings call.” Id. ¶¶ 92-93. During      looking statement.”) (alternations and internal quotation
September investor presentations, Samson stated that “our          marks omitted)). Plaintiffs argue that Fitbit’s statements that
guidance shows a very good holiday season this year” and           it was “on track” to meet its earnings projections were
“we’re very optimistic looking forward.” Id. ¶¶ 114-16. On         representations of then-current facts, rather than forward-
November 2, 2016, however, the Company lowered its full-           looking projections. ECF No. 57 at 19. Although Plaintiffs
year revenue guidance to a range of $2.320 to $2.345 billion.      cite no statement in which Fitbit used the specific words “on
Id. ¶ 12.                                                          track,” some of its statements can be reasonably interpreted
                                                                   to send that message. 2
 *7 Plaintiffs argue that Defendants knew the guidance
lacked a reasonable basis when issued and reaffirmed because
                                                                   2      Plaintiffs construe the following statements as
the guidance “was based, in part, on sales of Flex 2 that
                                                                          affirmations that Defendants were “on track” to meet
were at risk of not being materialized because Fitbit did
                                                                          their guidance: “we are not providing any update to
not have a battery for the Flex 2.” Id. ¶¶ 85, 94-95, 119.
                                                                          guidance,” ECF No. 51 ¶ 93; “[t]here is no update to
Defendants respond that, even if Fitbit’s guidance was false
                                                                          our guidance.... So, everything is consistent with what
and misleading, they are protected by the PSLRA safe harbor               we talked about on the last earnings call,” id. ¶ 92; “we
provision for forward-looking statements. ECF No. 53 at                   are maintaining our full-year revenue and EPS guidance
14-20; see 15 U.S.C. § 78u-5(c)(1). The Court finds that                  ranges,” id. ¶ 83; “our guidance shows a very good
Defendants’ revenue guidance statements are not actionable                holiday season this year. I don’t think anything that’s
because they fall within the PSLRA safe harbor provision.                 happened recently competitively changes any of that
                                                                          dynamic in any way,” id. ¶ 116 (emphasis omitted);
The PSLRA provides safe harbor for “statement[s] containing               “we’ve guided to a very robust Christmas this year ...
a projection of revenues, income (including income                        so we’re very optimistic looking forward,” id. ¶ 114
loss), earnings (including earnings loss) per share, capital              (emphasis omitted); etc. ECF No. 57 at 19-21.
expenditures, dividends, capital structure, or other financial     There is a split of authority on this issue. “Some courts have
items.” 15 U.S.C. § 78u–5(i)(1)(A). Earnings projections           found statements regarding being ‘on track’ to meet financial
“fall within the safe harbor ... if they were identified as        goals are forward-looking statements, whereas other courts
forward-looking statements and accompanied by meaningful           have found statements regarding being ‘on track’ and ‘on
cautionary language, under subsection (A)(i); or if the            plan’ are not forward-looking because they reflect current
investors fail to prove the projections were made with actual      (rather than future) business conditions.” Wyatt v. Mattel,
knowledge that they were materially false or misleading,           Inc., No. CV-19-1646-CBM-MAA(x), 2020 WL 364324,
under subsection (B).” Cutera, 610 F.3d at 1111-12. “[I]f          at *5 (C.D. Cal. Jan. 21, 2020) (collecting cases); see
a forward-looking statement is identified as such and              also Rodriguez v. Gigamon Inc., 325 F. Supp. 3d 1041,
accompanied by meaningful cautionary statements, then the          1051 (N.D. Cal. 2018) (collecting cases). “[T]he phrase
state of mind of the individual making the statement is            ‘on track’ does not change the fact that such a statement
irrelevant, and the statement is not actionable regardless of      is forward-looking. This phrase indicates that at that time,
the plaintiff’s showing of scienter.” Id. at 1112. If a forward-   based on the information available to the speaker, the goals
looking statement lacks “sufficient cautionary language,” it       were reasonable. This is implicit in any forward-looking
may still fall under the safe harbor “where the plaintiff fails    statement.” M & M Hart Living Tr. v. Glob. Eagle Entm’t,
to prove actual knowledge that the statement was false or          Inc., No. CV 17-1479 PA (MRWx), 2017 WL 5635424, at
misleading.” Id. (citing 15 U.S.C. § 78u–5(c)(1)); see Bodri,      *11 n.5 (C.D. Cal. Aug. 20, 2017); Pub. Employees Ret. Sys.
252 F. Supp. 3d at 929.                                            of Mississippi v. Qualcomm, Inc., 773 F. App’x 987, 988 (9th



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)


Cir. 2019) (“We also conclude that the various ‘on-track’ and       3       The risk factors contained within the SEC filings include
similar ‘no delay’ statements made between December 2014                    the following: “If we are unable to successfully develop
and January 2015 are nonactionable.); In re ECOtality, Inc.                 and timely introduce new products and services ...
Securities Litig., No. 13-3791 SC, 2014 WL 4634280, at *5-7                 our business may be adversely affected;” “Given
(N.D. Cal. Sept. 16, 2014) (“[O]n track to begin delivery in the            the complexity [of our products and services], we
third quarter to satisfy our healthy pipeline of interest in [the           occasionally have experienced, and could experience
Minit-Charger]” is forward-looking). On the facts here, the                 in the future, delays in completing the development
Court concludes that the challenged statements were forward-                and introduction of new and enhanced products
looking.                                                                    and services,” “[I]n connection with new product
                                                                            introduction, we face challenges acquiring adequate and
                                                                            timely supplies of our products to satisfy the levels
                                                                            of demand, which we believe negatively affects our
                  b. Cautionary Language                                    revenue.” See, e.g., Bodri, 252 F. Supp. at 931 (finding
                                                                            substantially similar cautionary language sufficient); In
 *8 Plaintiffs also argue that safe harbor is inapplicable                  re Leapfrog Enter., Inc. Sec. Litig, 200 F. Supp. 3d 987,
because Defendants’ cautionary statements were not                          1004 (N.D. Cal. 2017) (same).
meaningful and warned of risks that had already transpired.         Plaintiffs argue that Fitbit’s cautionary statements are
ECF No. 57 at 18-19, 21-23. These arguments are                     insufficient because they warned of risks that had already
unpersuasive.                                                       transpired. Plaintiffs contend that, by August 2016, “the
                                                                    Company lacked a working battery for Flex 2,” which had
First, Fitbit’s cautionary language is substantially similar to     already caused “production delays.” ECF No. 57 at 18-19.
risk disclosures found to be sufficient within this circuit.        However, the Complaint offers no evidence to support its
Each press release and call discussing Fitbit’s guidance            allegation that Fitbit lacked a working battery at this time.
identified the projects as forward-looking and noted risks          As discussed above, Plaintiffs base these allegations solely
and uncertainties that could cause actual results to materially     on Defendant Park’s statement during a November 2, 2016
differ. See ECF No. 55-1 at 19, 29, 41, 123, 133, 146;              earnings call that “it was incredibly difficult to find batteries
see, Cutera, 610 F.3d at 1112 (Defendants began the                 that were small enough to fit in the [Flex 2] device.” ECF No.
conference call at issue “with a notice that ‘these prepared        51 ¶ 106. This statement provides no indication that “a small
remarks contain forward-looking statements concerning               enough battery was missing” and had not yet been sourced by
future financial performance and guidance,’ ... and that            August 2016. ECF No. 51 ¶ 105-06.
factors like [Defendant’s] ‘ability to continue increasing
sales performance worldwide’ could cause variance in the
results”); Bodri, 252 F. Supp. 3d at 930 (Defendant “provided
cautionary language at the beginning of its [ ] earnings                                 c. Actual Knowledge
calls.”). At the beginning of its earnings call, Defendants
                                                                     *9 Even if the cautionary language were insufficient,
also pointed potential investors to its SEC filings and the
                                                                    Defendants would nevertheless be immunized by PSLRA’s
specific risk factors contained therein. 3 See Bodri, 252 F.        safe harbor provision because Plaintiffs provide little
Supp. 3d at 931 (noting that, at the beginning of its earnings      evidence that Defendants’ revenue guidance was knowingly
calls, Defendant “point[ed] potential investors to its Form         false. See Cutera, 610 F.3d at 1111-12 (A forward-looking
10-K ... and the specific risk factors contained therein”).         statement that lacks “sufficient cautionary language,” may
The sufficiency of Defendants’ cautionary language is not           still fall under the safe harbor “where the plaintiff fails
undermined “merely because Defendants utilized similar              to prove actual knowledge that the statement was false or
language in their cautionary disclosures throughout the Class       misleading.”). As discussed above, Plaintiffs fail to provide
Period.” Bodri, 252 F. Supp. at 932 (“[C]autionary language is      evidence that the Flex 2 lacked a working battery in August
not rendered insufficient merely because Defendants utilized        2016. Accordingly, Plaintiffs also fail to establish that
similar language in their cautionary disclosures throughout         Defendants had knowledge that projected sales “were at risk
the Class Period.”) (quoting In re Quality Systems, Inc. Sec.       of not being materialized because Fitbit did not have a battery
Litig., 60 F.Supp.3d 1095, 1107 (C.D. Cal. 2015)).                  for the Flex 2.” ECF No. 51 ¶ 85.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     7
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)




       5. Statements Regarding Charge 2 Demand                       6. Statements Regarding Revised Revenue Guidance

Plaintiffs allege that Defendants “recklessly disregarded that     Plaintiffs allege that, in December 2016, Defendants
demand for the Charge 2 had flattened” by October 2016. ECF        “recklessly disregarded that demand for [Fitbit] products had
No. 121-30. On September 28, 2016, Pacific Crest Analyst           been lower than expected and the revised guidance was yet
Brad Erickson “issued a note cutting its rating on Fitbit shares   again overstated.” Id. ¶¶ 131-37. On November 2, 2016,
to Underweight from Sector Weight, after his channel checks        Fitbit revised its full-year revenue guidance from between
showed that the Fitbit’s Charge 2, which had started shipping      $2.5 billion and $2.6 billion to between $2.320 billion and
mid-September 2016, had too much accumulated inventory.”           $2.345 billion. ECF No. 51 ¶ 131. In a December 16, 2016
ECF No. 51 ¶ 121. During an October 6, 2016 episode of             presentation, Defendant Zerella stated that Fitbit “started
the Mad Money cable news program, an interviewer asked             seeing in Q3 and a continuation in October [ ] some flattening
Defendant Park, “Can I trust channel checks versus what            of demand.” Id. ¶ 134. Zerella also noted that “we have yet
ultimately the results will be?” Id. ¶ 123. Park responded,        to see how that will play out for the holidays” and “we still
“You know, without knowing how that analyst did the channel        have a few more pretty big weeks between now and the end
checks I can’t really say, but what I can say is: Look, we         of the year.” Id. On January 30, 2017, Fitbit lowered its full-
just started shipping the product. I mean Fitbit Charge 2 is       year 2016 guidance for revenue growth “approximately 17%
the number one bestselling fitness tracker on Amazon.” Id.         from the previously forecasted growth of 25% to 26%” and
On November 2, 2016, Fitbit “lowered its full-year earnings        “lowered its fourth quarter revenue guidance from $725-$750
guidance” and noted that this “shortfall” was driven by a few      to $572-$580 million.” Id. ¶¶ 20, 166.
factors, including “softness in overall demand.” Id. ¶¶ 69,
131.                                                                *10 Defendants’ November 2, 2016 “earnings projections
                                                                   are by definition forward-looking statements.” Bodri, 252
Plaintiffs allege that Park’s statements during the Mad Money      F. Supp. 3d at 929 (citing Cutera, 610 F.3d at 1111
interview “denied the Pacific Crest Report’s findings” and         (“The January 31 earnings projection is by definition
“misled the market into believing that the channel checks          a forward-looking statement.”) (alternations and internal
were not a reliable indicator of the [Charge 2’s] success.”        quotation marks omitted). These earnings projections were
ECF No. 57 at 23-25; ECF No. 51 ¶¶ 64, 123, 127. These             accompanied by substantially similar cautionary language
allegations, however, mischaracterize Park’s statements. Park      to that discussed above in regard to the August 2, 2016
explicitly refrained from taking a position on the reliability     guidance. See ECF No. 55-1 at 133, 146. Therefore, the
of the Pacific Crest channel checks. ECF No. 51 ¶ 123              revised revenue guidance statements fall within the PSLRA
(noting that, “without knowing how that analyst did the            safe harbor provision and are not actionable. See Bodri, 252
channel checks, I can’t really say” whether one can “trust         F. Supp. 3d at 929-931.
channel checks versus what ultimately the results will be”).
Parks statements that Fitbit “just started shipping” Charge        The Court is unconvinced by Plaintiffs’ attempt to
2 and that “Charge 2 is the number one bestselling fitness         characterize Zerella’s statements as representations of then-
tracker on Amazon” neither negate Park’s prior statement           current facts and affirmations that Fitbit was “on track”
nor suggest a denial of the Pacific Crest Report’s findings.       to meet its revised guidance. ECF No. 57 at 26-27.
See Leapfrog, 200 F. Supp. 3d at 1003-04 (finding that other       Zerella’s statements provided no indication as to whether
statements made by defendant “put the alleged misleading           Fitbit was on track to meet its revised guidance. Instead,
statements ... in context” and “substantially mitigate[d] the      they recognized that Fitbit experienced “some flattening of
potentially misleading nature of the challenged statements.”);     demand” and expressed uncertainty regarding whether this
Bodri, 252 F. Supp. 3d at 927 (“Fairly presented, the second       was a “temporary pause.” ECF No. 51 at 134 (“[W]e have
statement does not make the first one false and does not           seen some flattening and the question gets to be is this
support an actionable claim.”). Therefore, Plaintiffs have not     a temporary pause or is this something that indicates, at
adequately pleaded that Park’s statements were materially          least in the U.S., some maturation in terms of penetration
false or misleading.                                               models.... So we have yet to see how that will play out for the
                                                                   holidays.”). “A reasonable investor, reading the statement[s]
                                                                   fairly and in context” would not interpret these statements



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            8
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)


as an affirmation of Fitbit’s revised guidance or a statement       *11 Third, Defendants’ February 22, 2017 discussion of
that Fitbit was “on track” to meet its earnings projections. See   “demand less that forecast” and “subsequent dampening
Bodri, 252 F. Supp. 3d at 924 (“A statement is misleading          of revenue growth” is not an admission that Defendants
only if a reasonable investor, reading the statement fairly and    previously “knew or recklessly disregarded that demand for
in context, would be misled.”).                                    its products had been lower than expected.” ECF No. 51 ¶ 136.
                                                                   An after-the-fact statement does not constitute an admission
                                                                   unless it contradicts the substance of an earlier statement
  B. Scienter                                                      and essentially states “I knew it all along.” Browning v.
The Complaint also fails because Plaintiffs’ allegations are       Amyris, Inc., No. 13-cv-02209-WHO, 2014 WL 1285175,
not sufficient to establish the “strong inference of scienter”     at *20 (N.D. Cal. Mar. 24, 2014) (quoting Yourish v. Cal.
required by the PSLRA. Tellabs, 551 U.S. at 324.                   Amplifier, 191 F.3d 983, 996 (9th Cir. 1999). Acknowledging
                                                                   that Fitbit had less demand and lower re-order rates than
                                                                   anticipated does not show that Defendants “always knew
                        1. Admissions                              that the projections were unattainable or that they acted with
                                                                   scienter because ‘it is clearly insufficient for plaintiffs to say
Plaintiffs purport to raise an inference of scienter based         that a later, sobering revelation makes an earlier, cheerier
on Defendants’ alleged admissions that: (1) they “lacked a         statement a falsehood.’ ” Id. (quoting Yourish, 191 F.3d at
battery” for the Flex 2, ECF No. 51 ¶¶ 86, 95-97, 104, 106,        997).
120, 129(a); (2) they “knew about the [Charge 2] defects,” id.
¶¶ 60-61, 110-111, 119, 120(d), 129(b); and (3) they “knew
that inventory was accumulating and that demand for the
                                                                                   2. Core Operations Doctrine
product had plummeted,” id. ¶¶ 62-67, 70, 121-128, 132, 134,
136(b), 160. However, Plaintiffs fail to cite any statements       “The core operations theory posits that ‘facts critical to
or evidence to demonstrate Defendants’ alleged “intent to          a business’s core operations or an important transaction
deceive, manipulate, or defraud” or “deliberate recklessness.”     generally are so apparent that their knowledge may be
See City of Dearborn Heights, 856 F.3d at 619 (Scienter is a       attributed to the company and its key officers.’ ” Knox v.
“mental state that ... covers intent to deceive, manipulate, or    Yingli Green Energy Holding Co. Ltd., No. 2:15-CV-04003
defraud” and “deliberate recklessness.”).                          ODWMRWX, 242 F. Supp. 3d 950, 966, 2017 WL 1013293,
                                                                   at *10 (C.D. Cal. Mar. 15, 2017) (quoting S. Ferry LP,
First, Defendant Park’s November 2, 2016 statement that            542 F.3d at 783 (9th Cir. 2008)); see also In re Read–Rite
“it was incredibly difficult to find batteries that were small     Corp., 335 F.3d 843, 848 (9th Cir. 2003). Under this doctrine,
enough to fit in the [Flex 2] device,” does nothing to suggest     allegations regarding management’s role in a company may
that the Flex 2 lacked a battery in August 2016. Therefore, it     help to satisfy the PSLRA scienter requirement in three
does not constitute an admission that Defendants knew about        circumstances: “First, the allegations may be used in any form
or recklessly disregarded this allegedly missing battery.          along with other allegations that, when read together, raise
                                                                   an inference of scienter that is cogent and compelling, thus
Second, as previously noted, “[t]hat a new program has             strong in light of other explanations.” S. Ferry LP, 542 F.3d at
kinks does not make a positive statement about the program         785 (internal quotation marks and citation omitted). “Second,
false.” Siebel, 2005 WL 3555718, at *4; see also Allison           such allegations may independently satisfy the PSLRA
v. Brooktree Corp., 999 F. Supp. at 1348 (“In bringing             where they are particular and suggest that defendants had
any high-tech product to market, problems encountered              actual access to the disputed information.” Id. Third, “such
in the early developmental stages are the norm, not the            allegations may conceivably satisfy the PSLRA standard
exception.”). Therefore, Fitbits’ release of software updates to   in a more bare form, without accompanying particularized
fix issues with the Charge 2 do not establish that Defendants’     allegations, in rare circumstances where the nature of the
knowingly or recklessly “misled investors about the features       relevant fact is of such prominence that it would be absurd
and prospects” of the Charge 2 device. ECF No. 51 ¶¶ 8,            to suggest that management was without knowledge of the
59-61, 107-111.                                                    matter. Id. (internal quotation marks and citation omitted).




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)


Plaintiffs argue that “given the central importance of new         Microsoft Corp., 72 F. Supp. 3d 1220, 1234 (W.D. Wash.
products to Fitbit’s financial success, it may be inferred that    2014).
the Individual Defendants were contemporaneously aware
of the particulars and status of the production, sales and
inventory of the new products on which the Company’s                  C. Loss Causation
success relied.” ECF No. 51 ¶ 144. Plaintiffs also contend         Plaintiffs cite a series of negative disclosures regarding
that, “[i]f Fitbit had performed the research and development,     Fitbit’s financial health, each of which was followed by a
internal studies and testing that it claimed to have done,         drop in Fitbit’s stock price. The Court finds, however, that
then the Company and its executives would have been aware          Plaintiffs fail to plausibly allege “a causal connection between
of the technological issues with its products in real time.”       the deceptive acts that form the basis for the claim[s] of
Id. ¶ 146. These “generalities about management’s access           securities fraud and the injury suffered by the Plaintiffs.” See
to data” are insufficient to establish scienter. Bodri, 252 F.     Oregon Pub. Employees Ret. Fund v. Apollo Group Inc., 774
Supp. 3d at 932-33. In order to demonstrate scienter under the     F.3d 598, 608 (9th Cir. 2014) (internal quotations and citations
core operations doctrine, Plaintiffs must assert “particularized   omitted).
allegations” about “the who, what, where, when, and how
regarding each Defendant’s access to the relevant information      First, on November 2, 2016, Fitbit lowered its financial
that belies fraudulent intent.” Police Ret. Sys. of St. Louis v.   guidance for the rest of the year from $2.5-$2.6 billion
Intuitive Surgical, Inc., No. 10-CV-03451-LHK, 2012 WL             to $2.320-$2.345 billion. ECF No. 51 ¶¶ 155-161. Shortly
1868874, at *19 (N.D. Cal. May 22, 2012), aff’d, 759 F.3d          thereafter, Fitbit held an earnings call during which Defendant
1051 (9th Cir. 2014). In the absence of such particularized        Park allegedly “admitted that the decrease in guidance was
allegations, the Court “cannot ascertain whether there is          due to the fact that Fitbit did not have batteries ... for the
any basis for the allegations that the officers had actual         Flex 2.” Id. ¶ 156. Because Plaintiffs have not established that
or constructive knowledge” of alleged issues regarding the         Fitbit lacked batteries for the Flex 2, the Court also finds that
software, production, sales, and inventory of the Flex 2 and       release of Fitbit’s revised guidance does not reveal any fraud,
Charge 2 devices. Id. (citation and internal quotation omitted).   misrepresentation, or falsity to the market. “In the absence of
                                                                   a false representation, there can be no revelation of falsity to
                                                                   the market.” Curry v. Yelp Inc., No. 14-cv-03547-JST, 2015
                                                                   WL 1849037, at *10 (N.D. Cal. April 21, 2015).
                     3. Holistic Review
                                                                   Next, on January 10, 2017, “analyst Ben Bollin of Cleveland
 *12 Viewing the scienter allegations holistically, Plaintiffs’
                                                                   Research issued a note on Fitbit, citing subdued sell-through
allegations do not support a strong inference of scienter. See
                                                                   and heightened inventory as risk contributors for Q4 2016.”
Zucco Partners, 552 F.3d at 1007 (affirming dismissal where
                                                                   ECF No. 51 ¶¶ 162-165. This alleged corrective disclosure
scienter allegations, viewed holistically, were “not as cogent
                                                                   cannot serve as a basis for loss causation because it offered
or compelling” as plausible non-fraudulent alternative).
                                                                   “no new information” to the market. Rok v. Identiv, Inc.,
Defendants’ alleged motives, to introduce new products and
                                                                   No. 15-cv-5775-CRB, 2017 WL 35496, at *18 (“[C]orrective
grow the business, are “ordinary and appropriate corporate
                                                                   disclosures must present facts to the market that are new,
objectives” that, “without more, cannot normally be alleged
                                                                   that is, publicly revealed for the first time” (quoting Meyer
to be motivations for fraud.” Lipton v. Pathogenesis Corp.,
                                                                   v. Greene, 710 F.3d 1189, 1197-98 (11th Cir. 2013)); see
284 F.3d 1027, 1038 (9th Cir. 2002). Moreover, “there is
                                                                   Bonnano v. Cellular Biomedicine Grp., Inc., No. 15-cv-1795-
no allegation of improper stock sales by any individual
                                                                   WHO, 2016 WL 2937483, at *5 (N.D. Cal. May 20,
defendant during the class period.” Bodri, 252 F. Supp. 3d
                                                                   2016) (“New information is critical to demonstrating loss
at 933. “While ‘the absence of a motive allegation is not
                                                                   causation.”). In its earnings calls on November 2, 2016
fatal,’ it may significantly undermine a plaintiff’s theory of
                                                                   and December 6, 2016, Fitbit disclosed that it had made
fraud.” Cement Masons & Plasterers Joint Pension Trust v.
                                                                   significant shipments of Charge 2 into the channel, was seeing
Equinix, Inc., No. 11-01016 SC, 2012 WL 685344, at *8
                                                                   flattening of demand in the fourth quarter, and was unsure
(N.D. Cal. Mar. 2, 2012) (quoting Tellabs, 551 U.S. at 325).
                                                                   as to whether demand would recover in the remaining weeks
When considered holistically, “Plaintiffs allegations do not
                                                                   of the holiday season. ECF No. 55-1 at 139-40, 142-43,
overcome the competing inference that Defendants simply
                                                                   150. Therefore, the “subdued sell-through” and “heightened
miscalculated the demand for a new product.” Fialkov v.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
STEPHEN LOPES, et al., Plaintiffs, v. FITBIT, INC., et al., Defendants., Slip Copy (2020)


                                                                     the securities laws will be jointly and severally liable to
inventory” discussed in the January note were not new
                                                                     the plaintiff, as long as the plaintiff demonstrates a primary
information.
                                                                     violation of federal securities law and that the defendant
                                                                     exercised actual power or control over the primary violator.”
Finally, on January 30, 2017, Fitbit issued a press release
which lowered its full-year 2016 guidance for revenue growth         City of Dearborn Heights, 856 F.3d at 623 (quoting Zucco
“approximately 17% from the previously forecasted growth             Partners, 552 F.3d at 990).
of 25% to 26%” and “lowered its fourth quarter revenue
guidance from $725-$750 to $572-$580 million.” ECF No.               A claim under Section 20(a) can survive only if the underlying
51 ¶¶ 20, 166. This press release revealed that Fitbit’s sales       predicate Exchange Act violation also survives. See City
had suffered “as a result of weaker than expected demand”            of Dearborn Heights, 856 F.3d at 623. Because the Court
and “higher than expected inventory levels.” Id. ¶ 168. The          dismisses Plaintiffs’ Section 10(b) claim, Plaintiffs’ second
only new information that this press release included were           cause of action must also be dismissed.
results which did not live up to Fitbit’s revised guidance.
Because Defendants had already disclosed the flattening
demand which served as the basis for these results, the press                               CONCLUSION
release “added no new information” to the market which was
“publicly revealed for the first time.” See Rok, 2017 WL             For the foregoing reasons, the Court grants Defendants’
35495, at *18.                                                       motion to dismiss without prejudice. Plaintiffs may file an
                                                                     amended complaint within 21 days.

   D. Section 20(a) Control Person Liability                         IT IS SO ORDERED.
 *13 Section 20(a) of the Exchange Act, which forms the
basis of Plaintiffs’ second cause of action, extends liability
to persons who directly or indirectly control a violation of         All Citations
the securities laws. 15 U.S.C. § 78t(a). Under Section 20(a),
                                                                     Slip Copy, 2020 WL 1465932
“a defendant employee of a corporation who has violated

End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
